In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District             L'   "'i                        "" ^
                                                                                            /
                                                                                       •'                        *

                                    San Antonio Texas Bexar County                              .   '
                                                                                                        /
                                                                                                    t   "-   ■


Maryann Castro


v.



Manuel Castro


                                                         Re: Court Of Appeals Number: 04-14-00785-CV


                                                                 Trial Court Case 2011 -CI-15957




MOTION TO VOID APPELLEE BRIEF TIME EXTENDED JUNE 19 2015 APPELLANT WAS NOT NOTIFIED

COUNSEL JOSEPH APPELT WITHDRAWL COMMITED FRAUD HID MARTIAL ASSETS IN THE AGREEMENT

FOR FINAL DIVORCE COUNSEL APPELT IS PART OF THIS CASE




TO THE JUSTICES OF COURT OF APPEALS COURT:




Appellant Maryann Castro was not properly notified about Counsel Joseph Appelt withdrawal May 8,18,
2015 and Objected Counsel Joseph Appel withdrawal.


Counsel Joseph Appelt is part of this case for he COMMITED a legal malpractice did not follow
procedures Counsel Joseph Appelt processed his clients divorce while in active bankruptcy stay lift never
filed nor motion it was Appellee Manuel Castro who filed bankruptcy. Counsel Joseph Appelt took part
in fraud overvalued Community using a realtors opinion ,hiding martial asset Keogh Plan Pension 99
Subaru, tampered on the Agreement for final divorce wrote no Alimony awarded after signatures were
signed by parties involved grounds of fraud, violations enforced by Counsel Joseph Appelt for his client
Appellee Manuel Castro.


First Amended Decree Of Divorce Dallas fifth District Court of Appeals case, In the interest Of M.A.C. And
M.T.C.


House Bill 908 remedy for wronged spouse when fraud has been committed against the Community
estate in Divorce


Motion to reopen Agreement and Modify is needed in this case
Appellant Maryann Castro prays for Justice and Relief




Maryann Castro-Appellant Pro-se


1501 Olive


Jourdanton Texas 78026


Pacattitude2014@gmail.com


830-496-0133


Filed May 26,2015